November 19 2013


                                            DA 12-0752

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2013 MT 351N



HAROLD and MARY WISE,

               Plaintiffs and Appellees,

         v.

PAM POLEJEWSKI,

               Defendant and Appellant.



APPEAL FROM:           District Court of the Nineteenth Judicial District,
                       In and For the County of Lincoln, Cause No. DV 12-266
                       Honorable James B. Wheelis, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Pamela Jo Polejewski, self-represented; Great Falls, Montana

                For Appellees:

                       L. Charles Evans, Attorney at Law; Libby, Montana



                                                    Submitted on Briefs: October 30, 2013
                                                               Decided: November 19, 2013


Filed:

                       __________________________________________
                                         Clerk
Justice Patricia O. Cotter delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Pam Polejewski (Pam) appeals from an order of the Nineteenth Judicial District

Court, Lincoln County, in which the District Court concluded Pam did not have record

title to the subject property and was properly removed from the property by the Lincoln

County Sheriff. We affirm.

¶3     Harold and Mary Wise (the Wises) entered into a contract for deed with Pam in

June 2007. In the contract for deed, Pam agreed to purchase, and the Wises agreed to

sell, real property located at 476 Blue Mountain Road, Libby, Montana. Pam and her

co-purchaser, Michael Lee Hanson (Michael), failed to make the required payments and

to rectify the missed payments within the time allowed. Pursuant to the contract for deed,

the Wises had received a grant deed conveying Pam and Michael’s interest in the

property to them. On August 20, 2012, the deed was recorded by the Lincoln County

Clerk and Recorder. On August 24, 2012, the Wises gave Pam written notice that she

had thirty days to vacate the premises.

¶4     On September 27, 2012, the Wises’ attorney informed Pam that the Wises would

file an action for her eviction in justice court if she did not immediately vacate the

property. Pam did not vacate the premises, and the Wises accordingly filed a complaint

                                             2
in the justice court on October 1, 2012. Pam filed a counterclaim alleging that she was

not in default, and that the Wises were not the lawful owners of the property. Citing

§ 25-23-16(B), MCA, the justice court dismissed the counterclaim due to Pam’s failure to

appear at trial. At the time of the trial, Pam had not moved and had “approximately 12

horses, several goats, several pigs and an estimated 40 dogs on the property.”                    On

November 1, 2012, the justice court entered judgment in favor of the Wises. Following

trial, Pam was removed from the property, and some of her animals were taken into care

by Lincoln County.

¶5     Pam appealed the justice court’s decision to the District Court, and the District

Court heard the matter de novo. On December 5, 2012, the District Court entered its

findings of fact and conclusions of law and issued an accompanying order. The District

Court determined that record title to the property was vested with the Wises, and that

Pam and her animals were properly removed from the property by the Lincoln County

Sheriff.1 Pam then filed an appeal with this Court.

¶6     On appeal, Pam contends jurisdiction in justice court was improper. Pam argues

that her due process rights were violated because the District Court failed to consider her

counterclaims or motions. Pam maintains that she should have been allowed to argue

that the Wises breached the contract, that she qualified for relief from forfeiture because

there was asbestos on the property, and that she sustained damages after being exposed to

asbestos for six years.

1
 In its order, the District Court stated that it would issue a judgment in accord with its order after
considering the amount of attorney’s fees. That judgment is not contained in the record before
us.
                                                  3
¶7     The Wises point out that the appeal to the District Court prompted a de novo trial

limited to the propriety of Pam’s eviction.        They argue that Pam could not raise

arguments in justice court about title, the condition of the property, and whether the

Wises dealt with her in good faith, as these were beyond the jurisdiction of the justice

court, pursuant to § 25-31-101, MCA. The Wises further argue that because the justice

court could only address the eviction issue, the case on appeal to the District Court was

properly limited to review of that single issue.

¶8     The District Court’s findings of fact were supported by substantial evidence, and

its conclusions of law were correct. The justice court did not have jurisdiction over

Pam’s counterclaim but had jurisdiction over the action for unlawful detainer. See § 3-

10-302, MCA. “Justices’ courts are of limited jurisdiction, having only such powers as

are conferred upon them by statute.” State ex rel. Skrurud v. Dist. Ct., 71 Mont. 570,

574, 230 P. 1089, 1090 (1924) (internal citations omitted). Section 25-31-101, MCA,

specifically excludes questions of title or possession of real property from a justice

court’s jurisdiction. On appeal, the District Court’s review was limited to the eviction

issue as that was the only issue over which the justice court had jurisdiction. Clark v.

Great N. Ry., 30 Mont. 458, 464, 76 P. 1003, 1005 (1904) (internal citations omitted)

(“When a cause is transferred on appeal from a justice of the peace court to the district

court, it must be tried anew in the district court. That language is susceptible of only one

construction, namely, that only such questions as were raised and presented in the justice

of the peace court can be tried in the district court.”). The District Court correctly

concluded it could not address Pam’s arguments about asbestos, good faith, and damages

                                              4
for exposure to asbestos. Its findings of fact and conclusions of law regarding the

eviction were supported by the record and were correct.

¶9     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our internal Operating Rules, which provides for noncitable memorandum opinions. The

District Court’s findings of fact are supported by substantial evidence and the legal issues

are controlled by settled Montana law, which the District Court correctly interpreted.

¶10    For the foregoing reasons, we affirm the District Court’s decision.



                                                 /S/ PATRICIA COTTER


We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ JIM RICE
/S/ LAURIE McKINNON




                                             5